Citation Nr: 0937640	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  02-14 108	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1945 to December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 1, 2009, 
which vacated a March 2007 Board decision and remanded the 
case for additional development.  The issue initially arose 
from a June 2002 rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board reopened and remanded the issue on appeal in 
a January 2006 decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2009 order the Court found the Board failed to 
provide adequate reasons and bases in finding the Veteran had 
not shown good cause for failing to report for a VA 
examination and erred in determining that VA had complied 
with its duty to assist.  The record included a medical 
statement indicating the Veteran was unable to travel for an 
examination due to medication which had an unfortunate side 
effect of causing uncontrollable bowel movements.  It was 
also noted, in essence, that additional efforts were required 
to assist the Veteran in obtaining records of a period of 
hospitalization from November 7, 1951, to December 28, 1951, 
at the Perry Point Medical Center.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice by 
correspondence dated in February 2004, May 2006, and June 
2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  38 C.F.R. § 3.655 (2009).  The Court has 
held that the burden was upon VA to demonstrate that notice 
was sent to the claimant's last address of record and that 
the claimant lacked adequate reason or good cause for failing 
to report for a scheduled examination.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 
Vet. App. 566 (1991).  The Court has also held that VA's 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes 
help he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining relevant evidence.  "[W]here the Secretary has 
determined that the veteran is not available to participate 
in a VA examination under regular conditions, and in keeping 
with the 'caution' of Wood, supra, a remand is required to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim."  Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Appropriate efforts should be taken 
by the AMC/RO to assist the Veteran in 
obtaining any available records 
associated with his period of 
hospitalization from November 7, 1951, to 
December 28, 1951, at the Perry Point 
Medical Center.  

2.  The Veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has an 
acquired psychiatric disorder that was 
incurred or aggravated during active 
service.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Mental Disorders (Except Initial PTSD and 
Eating Disorders) (revised May 1, 2007).  
Any opinion provided should be reconciled 
with the various psychiatric findings 
noted in service treatment records and 
post-service VA and private examination 
and treatment reports.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  Appropriate 
efforts should be made to accommodate any 
reasonable request for an alternative 
site examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



